Citation Nr: 1702066	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder prior to April 28, 2008, in excess of 50 percent from April 28, 2008 to October 8, 2009, and in excess of 70 percent thereafter.

2.  Entitlement to an effective date earlier than April 28, 2008 for the award of a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial evaluation in excess of 20 percent for a disability of the lumbar spine, to include degenerative joint disease, lumbosacral strain, and myositis.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1982, a period of active duty for training (ACDUTRA) in May and June 1996, and a period of active service from January 2003 to February 2005. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2005 and August 2009 rating decisions of the San Juan, Puerto Rico Regional Office of the Department of Veterans Affairs (VA) as well as a March 2012 rating decision by the Guaynabo, Puerto Rico, VA RO.  Jurisdiction currently resides at the RO in San Juan.

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

In June 2009, the Board, in part, denied the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for a disability of the lumbar spine, to include degenerative joint disease, lumbosacral strain, and myositis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a January 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Partial Vacatur and Remand.  The Board's decision, as to the issue on appeal, was vacated and the Veteran's claim was remanded to the Board.  The appeal as to all other issues was dismissed.  The Order called for the increased rating claim for a lumbar spine disorder to be remanded because the Board failed to provide an adequate statement of reasons or bases with regard to its evaluation of the service-connected lumbar spine disorder. 

In November 2011, the Board remanded the Veteran's claim of entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, to include degenerative joint disease, lumbosacral strain, and myositis.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to an increased disability rating for his major depressive disorder, he was last afforded a VA examination for this disability in March 2011.  Pertinently, a review of the record reveals that the Veteran has underwent continued mental health treatment at the Arecibo Vet Center for his major depressive disorder through 2014.  These records indicate a worsening of the Veteran's symptoms, to include social impairment in particular.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's major depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

The Board notes that the claim of entitlement to an earlier effective date for TDIU is inextricably intertwined with the Veteran's claim of entitlement to an increased disability rating for major depressive disorder.  In other words, development of this claim may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

With regard to the Veteran's claim of entitlement to an increased disability rating for his service-connected disability of the lumbar spine, the Board most recently remanded this claim in November 2011 in order for the Veteran to be provided with a VA examination to determine the current severity of the disability.  Thereafter, the AOJ was to readjudicate the Veteran's claim, and if the benefit sought on appeal remained denied, the Veteran was to be furnished a supplemental statement of the case (SSOC) before the record was returned to the Board for further appellate review, if appropriate.  Notably, a review of the record reveals that the Veteran has not been provided a VA examination for his disability of the lumbar spine pursuant to the November 2011 remand.  Further, his claim was not readjudicated.  As such, the Board finds that remand is warranted for compliance with the specific instructions of the November 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records regarding the Veteran's psychiatric and lumbar spine disabilities and associate them with the claims file.

2. Provide the Veteran with an appropriate VA examination to determine the current symptoms and severity of his service-connected major depressive disorder.  The claims folder must be made available to the examiner.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.    

The examiner must also provide information concerning the functional impairment that results from the major depressive disorder which may affect his ability to function and perform tasks in various occupational situations. 

3. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected disability of the lumbar spine, to include degenerative joint disease, lumbosacral strain, and myositis.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.   The examiner should comment on the impact of the spine disability on occupational functioning.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




